
	
		II
		110th CONGRESS
		1st Session
		S. 1573
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote public-private partnerships to
		  strengthen investment in early childhood development for children from birth to
		  entry into kindergarten in order to ensure healthy development and school
		  readiness for all children.
	
	
		1.Short titleThis Act may be cited as the
			 Early Childhood Investment Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The cumulative process of a child's
			 development and learning begins at birth. Research indicates that the physical,
			 cognitive, social, and emotional development that takes place from birth
			 through age 5 is crucial for a child's future achievement in school and
			 life.
			(2)Parents are the first teachers of their
			 children and, accordingly, parental support and parental involvement play a
			 critical role in a child's positive development and early learning
			 experiences.
			(3)High-quality early childhood development
			 programs and services yield substantial advantages for young children and their
			 families in terms of better health, readiness for school, and economic
			 well-being.
			(4)Research indicates that training and higher
			 education for early childhood development personnel result in a better quality
			 environment for children, which in turn promotes greater child development. Yet
			 access to training and higher education for early childhood development
			 personnel is limited for a variety of reasons, including limited availability
			 and cost. Low wages associated with working in an early childhood development
			 program contribute to high staff turnover in the program. For personnel who
			 receive training, early childhood development programs are often unable to
			 raise the compensation of staff due to budget constraints.
			(5)Investments in early childhood development
			 pay dividends for children, in terms of—
				(A)improved and more successful transition to
			 kindergarten;
				(B)higher academic performance;
				(C)better employment opportunities and higher
			 earnings; and
				(D)lower incidence of crime and dependence on
			 public welfare.
				(6)Our Nation’s economy benefits from early
			 childhood development investments through a better prepared workforce, stronger
			 growth, and rising standards of living, and society will benefit from less
			 crime, enhanced schools, and children who are better prepared to participate as
			 citizens in a democratic society.
			(7)Public-private partnerships have the
			 ability to leverage the assets of public and private entities in terms of
			 financial resources, expertise, and infrastructure in order to maximize and
			 align investments in early childhood development.
			3.PurposeIt is the purpose of this Act to provide
			 Federal incentives for States to create or enhance partnerships between or
			 among public and private entities to improve the access to and the quality of
			 early childhood development programs for all children from birth to entry into
			 kindergarten, in order to foster healthy growth and school readiness for all
			 children.
		4.DefinitionsIn this Act:
			(1)BoardThe term Board means the board
			 of directors established under section 6(c).
			(2)Early childhood developmentThe term early childhood
			 development means the attention to children’s development and learning,
			 including physical, cognitive, social, and emotional development and approaches
			 to learning, for children of any age from birth to entry into kindergarten with
			 developmentally appropriate quality standards that lead to school readiness
			 with respect to early literacy, mathematics, cognitive, social, and emotional
			 benchmarks, and other appropriate benchmarks.
			(3)Early childhood development
			 programThe term early
			 childhood development program means—
				(A)a child care center, or family child care,
			 that is legally operating under State law and complies with State and local
			 requirements for the provision of child care;
				(B)a Head Start program carried out under the
			 Head Start Act (42 U.S.C. 9831 et seq.);
				(C)an Early Head Start program carried out
			 under section 645A of the Head Start Act (42 U.S.C. 9840a);
				(D)a parenting education program, including a
			 home visiting program;
				(E)a health and mental health screening
			 program and follow up health care programs; or
				(F)a State or local prekindergarten
			 program,
				that provides services for children
			 of any age from birth to entry into kindergarten.(4)Eligible partnership
				(A)In generalThe term eligible partnership
			 means a partnership consisting of private and public entities that shall
			 include—
					(i)an organization, or consortium of
			 organizations, described in section 501(c)(3) of the Internal Revenue Code of
			 1986 that is exempt from taxation under section 501(a) of such Act; and
					(ii)a State.
					(5)Local educational agencyThe term local educational
			 agency has the meaning given the term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(6)ParentThe term parent means a
			 biological or adoptive parent, a stepparent, a foster parent, or a legal
			 guardian of, or a person standing in loco parentis to, a child.
			(7)SecretaryUnless otherwise specified, the term
			 Secretary means the Secretary of Health and Human Services.
			(8)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin
			 Islands, and the Commonwealth of the Northern Mariana Islands.
			5.Establishment of grant program
			(a)GrantsFrom funds appropriated under section 11
			 and not reserved under subsection (d)(2) and section 9(e), the Secretary, in
			 consultation with the Secretary of Education, may award a grant to not more
			 than 1 eligible partnership serving each State to pay the Federal share of the
			 costs of enabling the eligible partnership to engage the public and private
			 sector in order to—
				(1)strengthen the quality of early childhood
			 development opportunities for infants, toddlers, and preschoolers throughout
			 the State;
				(2)promote school readiness; and
				(3)increase access to the early childhood
			 development programs.
				(b)DurationThe Secretary shall award a grant under
			 this Act for a period of not less than 3 years and not more than 5
			 years.
			(c)Award basis for grantsGrants under this Act shall be awarded on
			 the basis of the number of children in the State from birth through age
			 5.
			(d)Grants to indian tribes
				(1)Requests for applicationsThe Secretary, in consultation with the
			 Secretary of Education, shall submit to Indian tribes requests for applications
			 for grants under this section.
				(2)ReservationOf the amounts appropriated to carry out
			 this Act, the Secretary shall reserve 1 percent to award grants to eligible
			 partnerships serving Indian tribes.
				6.Eligible partnership requirements
			(a)Memorandum of understanding
				(1)In generalIn order to be eligible for a grant under
			 this Act, all members of the eligible partnership shall enter into and sign a
			 memorandum of understanding that shall clearly describe the goal, strategy,
			 structure, and governance of the eligible partnership.
				(2)Additional membersAn eligible partnership assisted under this
			 Act may add new members to the partnership, but each such new member shall
			 enter into and sign the memorandum of understanding described in paragraph
			 (1).
				(b)Eligible partnership dutiesAn eligible partnership assisted under this
			 Act shall—
				(1)coordinate efforts of nonprofit or
			 for-profit private entities, the Federal Government, and State governments in
			 order to implement high quality investments in early childhood development,
			 including parent education and support, child care, preschool, and other
			 related early childhood development activities to better promote healthy child
			 development and school readiness within the State; and
				(2)serve as the fiscal agent for the grant
			 under this Act and work in coordination with any early childhood council or
			 advisory body in the State that has, as the council or advisory body's primary
			 function, the coordination of early childhood development programs across the
			 State.
				(c)Board of directors
				(1)Membership
					(A)In generalAn eligible partnership assisted under this
			 Act shall be led by a board of directors.
					(B)RepresentationThe members of the Board shall
			 represent—
						(i)the private and public sector; and
						(ii)the range of sectors of child development
			 (including health and mental health development), including early childhood
			 development programs and providers, government agencies, philanthropic and
			 business organizations, and other stakeholders.
						(C)Private sector representationNot less than 51 percent of the
			 representation of the Board shall consist of private sector representatives,
			 including—
						(i)representatives of nonprofit
			 entities;
						(ii)representatives of foundations; and
						(iii)not less than 3 business
			 representatives.
						(2)DiversityAn eligible partnership assisted under this
			 Act shall reflect the diversity of the State served by the eligible
			 partnership.
				(3)GuidanceThe Board shall be guided by the memorandum
			 of understanding described in subsection (a)(1).
				(4)Board dutiesThe Board shall—
					(A)oversee the vision and strategic planning
			 of the eligible partnership;
					(B)establish policies and procedures for the
			 ongoing operations and activities of the eligible partnership;
					(C)establish an application process for
			 awarding subgrants for statewide or community initiatives; and
					(D)conduct oversight of goals, performance
			 measures, and outcomes of expenditures, for activities assisted under this
			 Act.
					(d)TimingAn eligible partnership assisted under this
			 Act may be a partnership that is in existence on the day before the date of
			 enactment of this Act or is established on or after such day.
			7.ApplicationEach eligible partnership desiring a grant
			 under this Act shall submit to the Secretary an application at such time, in
			 such manner, and accompanied by such information as the Secretary may require.
			 Each application shall contain, at a minimum, the following:
			(1)A description of—
				(A)the goals, mission, and activities of the
			 eligible partnership, including specific goals with respect to—
					(i)serving the complete range of children from
			 birth to entry into kindergarten, including infants, toddlers, and
			 preschoolers; and
					(ii)serving children from low-income families
			 and communities, children with special needs, children who are English language
			 learners, and children from emerging populations; and
					(B)how the goals, mission, and activities of
			 the eligible partnership are coordinated and aligned with the overall State
			 strategy (including the State's goals and benchmarks), and State initiatives in
			 existence on the day before the date the application is submitted, with respect
			 to early childhood development programs for all children in the State from
			 birth to entry into kindergarten.
				(2)A detailed description of the eligible
			 partnership’s structure, including a list of the entities participating in the
			 eligible partnership, the members of the Board serving the eligible
			 partnership, and the responsibilities of each such entity or member.
			(3)A plan for soliciting additional public and
			 private entities to become members of the eligible partnership.
			(4)A copy of the memorandum of understanding
			 described in section 6(a)(1).
			(5)A detailed description of the need
			 assessment and cost models used to determine how the funds of the eligible
			 partnership will be distributed within the State.
			(6)A financing plan for the activities
			 assisted under the grant that includes utilizing existing funding streams and
			 leveraging additional funds to match the Federal share provided under this
			 Act.
			(7)An explanation of how results and outcomes
			 from activities assisted under the grant will be demonstrated and
			 measured.
			8.Uses of fundsGrant funds made available under this Act
			 shall be used—
			(1)to strengthen the financing of services and
			 systems of early childhood development across settings and sectors in a State
			 for all children from birth to kindergarten, including the financing of
			 programs under the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858 et seq.), under the Head Start Act (42 U.S.C. 9831 et seq.), and
			 under section 645A of the Head Start Act (42 U.S.C. 9840a) (Early Head Start
			 programs), State or local prekindergarten programs, and home visiting and other
			 parent education programs; and
			(2)to accomplish the purpose of this Act by
			 providing subgrants to State or community-wide initiatives that may include
			 activities to—
				(A)enhance and develop quality parenting
			 support and education;
				(B)provide education and professional
			 development to and improved compensation for the early childhood workforce and
			 teachers, in order to—
					(i)enhance the knowledge and skills of the
			 early childhood workforce and teachers; and
					(ii)attract and retain quality early childhood
			 development program staff;
					(C)provide services, training, and technical
			 assistance, outreach, quality improvements, and support to early childhood
			 development programs serving children who are from low-income families and
			 communities, children with special needs, and children who are English language
			 learners, especially such programs serving the needs of working families, by
			 providing full-day, full-year opportunities for children;
				(D)renovate and upgrade early childhood
			 facilities or establish pooled early childhood facility funds, except that not
			 more than 10 percent of the grant funds awarded to an eligible partnership
			 under this Act may be used for construction;
				(E)provide developmental screenings, health
			 consultations, and mental health consultations, in early childhood development
			 programs;
				(F)increase coordination between and among
			 early childhood development providers and local educational agencies in order
			 to—
					(i)ease the transition for children between
			 preschool and kindergarten; and
					(ii)ensure the effective and efficient delivery
			 of services to children; and
					(iii)provide joint professional development for
			 early childhood educators and teachers in kindergarten through grade 2 to
			 improve curriculum alignment and ensure the school readiness of the
			 children.
					9.Administration
			(a)Federal shareThe Federal share of the cost of the
			 activities assisted under this Act shall be 50 percent for the first year of
			 the grant, 40 percent for the second year of the grant, and 30 percent for each
			 succeeding year of the grant.
			(b)Non-Federal shareThe non-Federal share of the cost of the
			 activities assisted under this Act may be provided in cash or in kind, fairly
			 evaluated, including plant, equipment, and services, and may be provided from
			 State, local, or private sources.
			(c)Maintenance of effortThe Secretary shall not award a grant under
			 this Act to any eligible partnership unless the Secretary first determines that
			 the total expenditures by the State and its political subdivisions to support
			 early childhood development programs (other than funds used to pay the
			 non-Federal share under this section) for the fiscal year for which the
			 determination is made is equal to or greater than such expenditures for the
			 preceding fiscal year.
			(d)Supplement not supplantGrant funds received under this Act shall
			 be used to supplement and not supplant other Federal, State, and local public
			 funds expended to promote early childhood development programs and
			 activities.
			(e)Reservation for administration, technical
			 assistance, and evaluationThe Secretary shall reserve not more than a
			 total of 3 percent of the funds appropriated under section 11 for a fiscal year
			 for the costs of administering this Act, providing technical assistance under
			 this Act, and evaluating activities assisted under this Act.
			10.ReportEach eligible partnership receiving a grant
			 under this Act shall submit a written report, on an annual basis, to the
			 Secretary that describes—
			(1)the progress made by the eligible
			 partnership with respect to the goals described in section 7(1) and the
			 activities assisted under the grant; and
			(2)how the activities assisted under the grant
			 were aligned with and supported the State's goals and benchmarks in early
			 childhood education.
			11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $8,000,000,000 for fiscal
			 year 2008, $10,000,000,000 for fiscal year 2009, and such sums as may be
			 necessary for each of the fiscal years 2010, 2011, and 2012.
		
